Exhibit TRANSCANADA PIPELINES LIMITED RECONCILIATION TO UNITED STATES GAAP March 31, TRANSCANADA PIPELINES LIMITED RECONCILIATION TO UNITED STATES GAAP The unaudited consolidated financial statements of TransCanada Pipelines Limited (TCPL or the Company) for the three months ended March 31, 2009 have been prepared in accordance with Canadian generally accepted accounting principles (GAAP), which in some respects, differ from United States (U.S.) GAAP. The effects of significant differences between Canadian and U.S. GAAP on the Company’s consolidated financial statements for the three months ended March 31, 2009 are described below and should be read in conjunction with TCPL’s 2008 audited consolidated financial statements and U.S. GAAP reconciliation for the year ended December 31, 2008 and unaudited consolidated financial statements for the three months ended March 31, 2009 prepared in accordance with Canadian GAAP. Reconciliation of Net Income and Comprehensive Income (unaudited) Three months ended March 31 (millions of dollars) 2009 2008 Net Income in Accordance with Canadian GAAP 336 451 U.S. GAAP adjustments: Net income attributable to non-controlling interests 29 65 Unrealized loss on natural gas inventory held in storage, net of tax(1) 16 (23 ) Tax recovery due to a change in tax legislation substantively enacted in Canada(2) (1 ) - Net Income in Accordance with U.S. GAAP 380 493 Less: net income attributable to non-controlling interests (29 ) (65 ) NetNet Income Attributable to Common Shareholders in Accordance with U.S. GAAP 351 428 Other Comprehensive Income (Loss) in Accordance with Canadian GAAP (7 ) (3 ) U.S. GAAP adjustments: Change in funded status of postretirement plan liability, net of tax(3) 1 1 Change in equity investment funded status of postretirement plan liability, net of tax(3) 1 2 Comprehensive Income in Accordance with U.S. GAAP 346 428 Page 2 Condensed Balance Sheet in Accordance with U.S. GAAP (unaudited) (millions of dollars) March 31, 2009 December 31, 2008 Current assets(1) 5,595 4,921 Long-term investments(3)(4)(5) 6,100 5,221 Plant, property and equipment 23,347 22,901 Goodwill 4,376 4,258 Regulatory Assets(6) 1,750 376 Other assets(7) 1,846 3,042 43,014 40,719 Current liabilities(2) 4,703 6,080 Deferred amounts(3)(5) 1,839 1,789 Deferred income taxes(1)(3)(4)(6) 2,681 2,632 Long-term debt and junior subordinated notes(7) 20,026 16,664 29,249 27,165 Shareholders’ equity: Preferred Shares 389 389 Common shares 9,047 8,974 Non-controlling interests 836 805 Contributed surplus 286 284 Retained earnings(1)(2)(4) 3,881 3,771 Accumulated other comprehensive income(3)(8) (674 ) (669 ) 13,765 13,554 43,014 40,719 (1) In accordance with Canadian GAAP, natural gas inventory held in storage is recorded at its fair value. Under U.S. GAAP, inventory is recorded at lower of cost or market. (2) In accordance with Canadian GAAP, the Company recorded current income tax benefits resulting from substantively enacted Canadian federal income tax legislation. Under U.S. GAAP, the legislation must be fully enacted for income tax adjustments to be recorded. (3) Represents the amortization of net loss and prior service cost amounts recorded in accumulated other comprehensive income under Statement of Financial Accounting Standards No.158 “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans” for the Company’s defined benefit pension and other postretirement plans. (4) Under Canadian GAAP, pre-development costs incurred during the commissioning phase of a new project are deferred until commercial production levels are achieved. After such time, those costs are amortized over the estimated life of the project. Under U.S. GAAP, such costs are expensed as incurred. Certain development costs incurred by Bruce Power L.P. (Bruce), an equity investment, were expensed under U.S.
